        Case 3:20-cr-00044-MCR Document 29 Filed 01/25/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                 CASE NO. 3:20cr44/MCR

TOMMY LEE LOVETT III

                                           /


                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there has been no timely objections, and subject to this Court’s

consideration of the Plea Agreement pursuant to Fed.R.Crim.P. 11(c)(3), the plea of

guilty of the Defendant, TOMMY LEE LOVETT III, to Counts One, Two and Three

of the Indictment is hereby ACCEPTED. All parties shall appear before this Court

for sentencing as directed.

      DONE and ORDERED this 25th day of January 2021.



                                      s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE
